756 So. 2d 110 (1999)
Firdose IRANI, Appellant,
v.
CITY OF HALLANDALE, Appellee.
No. 98-0486.
District Court of Appeal of Florida, Fourth District.
August 4, 1999.
Louis C. Arslanian, Hollywood, for appellant.
No brief filed for appellee.
POLEN, J.
Firdose Irani, plaintiff below, appeals the judgment entered in favor of the City of Hallandale in Irani's false arrest action, after the jury expressly found the City's Police Officers had probable cause to arrest Irani and did not use excessive force in doing so. Irani challenges the court's refusal to instruct the jury he was ultimately acquitted of the charges for which he was arrested, its admission of certain evidence, its denial of his proposed jury instruction regarding the lawfulness of the officers' entry into his home, and its determination his malicious prosecution count was barred by the doctrine of sovereign immunity. Our review of the record leaves us unpersuaded by any of Irani's arguments. We write only to note the trial court correctly dismissed Irani's malicious prosecution count as barred by section 768.28(9), Florida Statutes (1997). See City of Coconut Creek v. Fowler, 474 So. 2d 820 (Fla. 4th DCA 1985).
AFFIRMED.
STONE and GROSS, JJ., concur.